Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harris Pitlick on 4/28/2022.
The application has been amended as follows: 
Cancelled: Claims 10-13

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Reference Sakai et al. (Proc. SPIE 9802, Nanosensors, Biosensors, and Info-Tech Sensors and Systems 2016, 98020S (16 April 2016), provided on the IDS on 3/1/2019) describes most of the limitations of independent claim 1, however fails to teach or suggest a silicate (B), and a dispersant (C) for the silicate.
Although Takeno et al. (US 2014/0080956 Al) describes “A hydrogel- forming composition is characterized by containing a polyelectrolyte, clay particles, and a dispersant for the clay particles.” (abstract) and “Examples of the clay particles (B) include smectite, bentonite, vermiculite, and mica” ([0074]), Takeno is not combinable with the above reference. This is because, as indicated in the remarks (3/3/2022, pages 3-4), there is no specific motivation to incorporate these components, only a very generic recitation of properties.
None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claims 1-3, 5-9, and 14-18.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797